DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 19 October 2022, the Request for Continued Examination has been accepted and the amendments to the claims have been entered into the application.  By this amendment, claims 1-22 are currently pending in the application with claims 10-21 withdrawn from further consideration.  The amendments to the claims have overcome the section 103 rejections from the final rejection mailed 02 June 2022, therefore, the rejections are hereby withdrawn.  However, after additional search and/or consideration, the following rejections are presented to address the new claim limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,831,202 issued to Rustick (Rustick) in view of U.S. Pre-Grant Publication 2014/0033590 by Gomez (Gomez).
Regarding claim 1, Rustick discloses a gas-actuated firearm (See at least the Background of the Invention and Col. 3 Lines 6-23) comprising: a radially imperforate barrel (12) having a barrel bore (26), a chamber end (14), and a muzzle end (16); a plenum (18) forward of the muzzle end and through which a projectile passes when fired (See Figures, clearly illustrated), said plenum having a plenum tube and one or more baffles therein forming multiple chambers through which the projectile passes successively, said baffle comprising a wall having a central opening through which the projectile passes, said wall extending from said central opening to said plenum tube (See at least Figures 3 and 5, all aspects clearly illustrated); a gas tube in fluid communication with said plenum (Not illustrated, connected to element 34, and see at least Col. 3 Lines 24-48), and said gas tube having a first end and a second end (Understood).
Rustick mentions that the device can be attached to a gas-operated firearm, but does not disclose the specific details of the firearm or the connection of the gas tube to the firearm.
Gomez, a related prior art reference, discloses a bored housing fixed to said firearm, wherein said gas tube extends at least partially into and is fixed within said bored housing (See at least Paragraphs 00102, 0015, and 0016.  The examiner notes that once the firearm is assembled, the gas tube is “fixed” into the bearing).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Rustick with the noted teachings of Gomez.  The suggestion/ motivation for doing so would have been to provide an appropriate assembly for directing the collected gases for reloading operations of the firearm.
Regarding claim 2, Rustick as modified by Gomez further discloses wherein said bored housing is fixed to the plenum and wherein said gas tube extends from within said housing (Once assembled).
Regarding claim 3, Gomez further discloses wherein the bored housing includes: a first annular wall receiving said gas tube; and a second annular wall at least partially surrounding said barrel proximate to a receiver and said chamber end of said barrel (Bushing, See Figures, clearly illustrated).
Regarding claim 4, Gomez further discloses wherein said second annular wall surrounds a barrel nut encompassing said barrel (Bushing, See Figures, clearly illustrated).
Regarding claim 5, Gomez further discloses wherein said bored housing includes a first annular wall receiving said gas tube and a second annular wall at least partially surrounding a medial portion of said barrel (Bushing, See Figures, clearly illustrated).
Regarding claim 6, Gomez further discloses wherein said bored housing is a receiver component of said firearm (Bushing, See Figures, clearly illustrated).
Regarding claim 7, Gomez further discloses wherein said receiver component is a bored thermal break structure of the receiver (Bushing, See Figures, clearly illustrated).
Regarding claim 8, Gomez further discloses wherein said bored housing is a bored thermal break structure of a firearm receiver (Bushing, See Figures, clearly illustrated).
Regarding claim 9, Gomez further discloses wherein said gas tube is symmetrically constrained within said bored housing (Bushing, See Figures, clearly illustrated).
Regarding claim 22, Rustick further discloses wherein said plenum having one or more chamber walls therein forming multiple chambers is a sound suppressor (See at least Figure 1, clearly illustrated, at least Col. 2 Lines 23-38, and Col. 4 Lines 23-49).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641